News Release Nalco Company 1601 West Diehl Road Date: April 29, 2008 Naperville, IL 60563-1198 www.nalco.com Media Contact: Charlie Pajor Energy Services Growth Helps Nalco Start 630 305 1556 Year With Solid Results cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Ill.) Nalco Holding Company (NYSE:NLC) generated $1 billion in first quarter 2008 sales, up 9.9 percent from the year-earlier period. Diluted earnings per share gained 53.8 percent to 20 cents per share from 13 cents in the first quarter of 2007. Net income increased 49.0 percent to $29.2 million from the prior-year results of $19.6 million. Adjusted EBITDA, which is used to determine compliance with the Company’s debt covenants, increased 8.7 percent to $165.6 million from prior-year period results of $152.3 million that exclude a now-ended waste coal agglomeration (synfuel) business. With that synfuel business included, Adjusted EBITDA was $158.0 million in the first quarter of 2007. Adding back the impact of non-cash amortization to earnings per share would bring adjusted earnings per share to 26 cents compared to 20 cents in the year-ago quarter. (See Attachment 7) Free Cash Flow, defined as Cash from Operations less capital expenditures and minority interest charges, was $42.8 million. In the first quarter of 2007, Free Cash Flow totaled $34.9 million. Energy Services continued to grow organic sales at a rapid pace, up 13.6 percent in the quarter. Growth was strongest in North America on continued strong domestic demand and through export sales to West Africa operations.Direct contribution rose $13.4 million, supported by margin improvement. Organic sales growth in Industrial and Institutional Services (I&IS) amounted to 2.3 percent. Broad growth in Asia Pacific and Latin America and gains in North America led by the Food and Beverage and Power businesses were blunted somewhat by modest weakness in the Europe, Africa, and Middle East (EAME) region.Segment direct contribution declined $4.1 million nominally, with modest gains in the ongoing business more than offset by the lost $5.7 million in comparable period synfuel earnings from 2007. Paper Services grew 1.4 percent organically, with moderate improvement everywhere except EAME.Direct contribution rose $2.0 million, with margins flat. Regionally, organic sales grew strongest in North America at 11.0 percent. Asia/Pacific organic sales increased 7.7 percent, followed by 4.2 percent improvement in Latin America and a decline in EAME of 4.2 percent. NALCO COMPANY “Global organic sales growth of 5.5 percent and a 53.8 percent increase in diluted earnings per share represented a solid start to the year, reflecting the stability of our water and process treatment portfolio that is well-diversified across industries and geographies,” noted J. Erik Fyrwald, Nalco’s Chairman, President and Chief Executive Officer. “However, we need to continue to aggressively push price increases to restore margins to acceptable levels.” Product and freight costs increased $23 million compared to the year-earlier first quarter, while price capture gained $17 million from the prior-year period.
